Citation Nr: 1641083	
Decision Date: 10/20/16    Archive Date: 11/08/16

DOCKET NO.  12-31 161A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for a right shoulder disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 2000 to November 2001. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

The Veteran testified before the undersigned Veterans Law Judge at a July 2014 Travel Board hearing in Newark, New Jersey; a copy of the transcript has been associated with the record.  

In evaluating this case, the Board has reviewed both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence.


FINDINGS OF FACT

The weight of the competent and credible evidence of record does not show a causal link between the Veteran's current right shoulder disorder and service.


CONCLUSION OF LAW

A right shoulder disorder was not incurred in service.  38 U.S.C.A. §§ 1101, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Stegall Considerations

The Board remanded this matter in January 2015, and specifically instructed the RO/Appeals Management Center (AMC) to associate the December 2013 VA examination addendum opinion with the claims file, which was done, and thus there is substantial compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Duties to Notify and Assist

In a correspondence dated in September 2011 prior to the August 2012 rating decision, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103 (a) (West 2014) and 38 C.F.R. § 3.159 (b) (2015), known as the duties under the Veterans Claims Assistance Act of 2000 (VCAA).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The letter also notified the Veteran of the process by which initial disability ratings and effective dates are established as set forth in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  While some recent correspondences from VA were returned in the mail, including a copy of the January 2015 Supplemental Statement of the Case (SSOC), the 30 day due process waiver attached to that SSOC was signed and returned, demonstrating that the Veteran has been receiving notification of these mailings.  

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159 (c) (2015).  All service treatment records and post service medical records have been associated with the claims file.  

The Veteran was medically evaluated in conjunction with his claims in March 2012, as well as with an addendum opinion in December 2013.  The VA examiner recorded the Veteran's current complaints, conducted appropriate evaluations of the Veteran, and provided sufficient information in the examinations to allow the Board to render an informed decision.  Although the Veteran's representative claimed in the September 2016 Appellant Brief that part of the December 2013 examination was still outstanding, the claims file reflects that the examiner was only instructed to provide an addendum opinion regarding the Veteran's contentions that his shoulder condition was related to cortisone shots he received in service.  The VA examiner reviewed the claims file and articles submitted by the Veteran and rendered and opinion based on this review.  Thus there is no reason to believe that there is any additional examination information which is still outstanding.  The Board finds the examinations of record, taken together, to be adequate for purposes of rendering decisions in the instant appeal.  See 38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159 (c)(4) (2015); Barr, 21 Vet. App. at 312.


Analysis

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015). 

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service treatment records from August 2001 note multiple complaints of right shoulder pain.  The Veteran stated high school track and field caused this condition, which had been present since spring of 1999, although no shoulder condition was listed on his enlistment examination.  The pain was dull and sharp and traveled up to the side and back of neck.  The clinician noted the Veteran was able to exhibit full range of motion and there appeared to be no crepitus.  Records note the Veteran had been to sick call 3-4 times for this condition and has received Flexeril.  The records also show an impression of right shoulder strain and that the Veteran was given Motrin.  He had no swelling or edema. 

In July 2006, a Dr. M.L.G. noted that the Veteran injured his right shoulder when he was lifting someone out of a tub that month.

October 2006 records from Dr. J.L. also note that the Veteran was working as an EMT on July 1, 2006 and while lifting a patient out of the bathtub he had a great deal of difficulty and wrenched his shoulder. 

The Veteran underwent surgery in January 2007 on his shoulder.

The Veteran returned to Dr. J.L. in June 2008 with complaint of shoulder pain, which the clinician opined was related to his previous injury.  He subsequently had another surgery to repair his rotator cuff in 2009. 
January 2009 physical therapy records noted that the Veteran had a shoulder condition which occurred as a result of status post-surgery due to lifting something heavy at work.

April 2011 imaging showed no fracture dislocation and essentially preserved joint spaces.

In his August 2011 claim for service connection the Veteran claimed his disability began in 2007, although he stated he started treatment in August 2006.  

In a September 2011 lay statement, the Veteran stated that in service in August 2001 he had pain in his shoulder and trouble doing pushups, and was given injections for his shoulder.  He stated that once he returned home from the Army most of his jobs were not physically demanding until became an EMT and hurt his shoulder while trying to save someone's life. 

The Veteran was afforded a VA examination in March 2012.  The Veteran stated at the examination that he had right shoulder pain in high school however he was pain free prior to joining service.  He also stated he was never seen by a physician for his right shoulder pain prior to 2001.  The examiner noted that in August 2001 the Veteran was seen three times in the service for right shoulder pain and responded well to physical therapy and steroid injections as well as Motrin.  The Veteran stated he was doing well until 2006 when he was involved in a work-related injury.  At that time he worked as an EMT technician and developed severe right shoulder pain after lifting a heavy patient.  A right shoulder MRI in July 2006 revealed tendinopathy of the supraspinatus.  The examiner noted the Veteran had shoulder surgery twice and that the current diagnosis was right shoulder rotator cuff tendinitis.

Overall, the examiner opined that based on the Veteran's history physical examination and imaging study, his current right shoulder condition was less likely than not a result of his military service, because while the Veteran was treated in service in 2001 for a right shoulder condition he responded well to the treatment including physical therapy Motrin and steroid injection.  The examiner noted that the Veteran stated he was doing well until 2006 when he had a work-related injury and then developed severe right shoulder pain which required two shoulder surgeries.  Therefore, the examiner opined that his current shoulder disorder is most likely caused by the work-related injury in 2006.

In October 2012, the Veteran reported at the VA Medical Center (VAMC) that his shoulder pain symptoms began in 2001 when he was in the service and that he was working as an EMT in 2006 when he had severe right shoulder pain associated with lifting a heavy patient.

In his November 2012 VA Form 9, the Veteran stated that he strained his shoulder in service putting up a tent, and received cortisone shots although they were not recorded.  The Veteran stated that while he was setting up a tent for his unit during service, he stretched himself from the tips of his toes to the finger tips to connect a few items and felt a tearing and pulling in the right supraspinatus muscle.  He also stated that he received cortisone shots to treat the resulting shoulder pain and that he was told these cortisone shots could cause a rare but serious type of bone damage to large joints called avascular necrosis and that cortisone injections also have been known to eat away at the connective tissue of the muscles.  

In February 2013, the Veteran submitted medical articles regarding corticosteroids and impingement syndrome, as well as corticosteroids and complications from athletic injuries. 

The Veteran also reported that he had an altercation with another soldier where his arm was twisted behind his back similar to the maneuvers police officers use to handcuff a criminal.  See April 2013 VA Form 21-4138.  He also stated that when he reported his injury in 2006 that he did not remember the injections in service and the doctors were not informed of a previous injury and were led to believe that was his first injury.  

In December 2013, the March 2012 VA examiner reviewed the Medical Journal Abstracts that the Veteran submitted.  The examiner noted that the Veteran received three right shoulder injections in service for his shoulder pain.  He responded well to the steroid injection at that time. The examiner again noted that the Veteran stated he was doing well until 2006, when he was involved in a work-related injury while working as an EMT technician.  The examiner noted that shoulder steroid injection are commonly used to treat shoulder pain with minimal side effects and rare complications and therefore it was his opinion, the steroid injections the Veteran received in service did not cause his shoulder pain which subsequently required a right shoulder acromioplasty.  Therefore, the examiner opined that it is not at least as likely as not that the injections could have caused the Veteran's current shoulder condition or aggravated the condition.

At his July 2014 hearing, the Veteran testified that after he injured his shoulder in service he took Motrin, had cortisone shots, and was put on medical profile.  He stated he experienced a decline in the ability to use his shoulder and that it affected his performance ratings.  He also said that he continued to have shoulder problems after he left service and tried not to do anything too physically demanding.  He stated that in 2006 was the first time he experienced sharp severe pains.  He also stated that he did not tell Dr. J.L. about his injury in service until after his second surgery and that the clinician alluded to him that  his shoulder looked like it had a previous injury.  

Here, with respect to Hickson element (1), a current disability, the VA examiner confirmed that the Veteran suffered right shoulder rotator cuff tendinitis.  Hickson element (1) is accordingly met for the claim. 

With regard to Hickson element (2), in-service incurrence of disease or injury, service treatment records show that the Veteran complained of right shoulder pain multiple times in August 2001, and was given Motrin.  The Veteran also stated he received cortisone shots and physical therapy, which he is competent to report.  Hickson element (2) is therefore met. 

Turning to the Hickson element (3), nexus, the March 2012 VA examiner opined that the Veteran's current right shoulder disorder is not related to the Veteran's claimed injury in service or the cortisone shots he received in service. The examiner's rationale was although the Veteran had a shoulder condition in service, he responded well to treatment and that the Veteran stated he was doing well until 2006 when he had a work-related injury and then developed severe right shoulder pain.  The examiner instead opined that the Veteran's condition was more likely than not related to his 2006 injury, and that also the cortisone shots the Veteran received would not have caused his current condition.

To the extent that the Veteran himself, or his representative contend that a medical relationship exists between his current right shoulder disorder and service or the Board acknowledges that lay persons are competent to testify as to observations. Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  In the instant case, the Board finds the question regarding the potential relationship between the Veteran's current right shoulder disorder and any instance of his military service, to be complex in nature such that specialized medical evidence of nexus is required.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Furthermore, the Veteran's reports of the onset of his right shoulder disorder have been inconsistent.  While he claimed at his hearing that he had continuous shoulder pain since service and forgot to mention it to his surgeon, multiple medical records, including the VA examination, as well as multiple statements including his initial claim place the onset of his current shoulder condition at 2006 following his work injury.  Therefore, the Veteran's claims that his current condition is etiologically related to service are outweighed by the competent and probative medical opinion. See Barr v. Nicholson, 21 Vet. App. 303 (2007); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); Layno v. Brown, 6 Vet. App. 465 (1994).  As noted above, the March 2012 and December 2013 VA opinions are considered probative and carry significant weight as they are definitive, based upon a complete review of the Veteran's entire claims file, evaluation and interview of the Veteran, and the examiner provided a detailed rationale for the conclusion reached, including the opinion that the Veteran's current right shoulder disorder was more likely than not due to disabilities incurred after service, including his 2006 injury.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The Veteran has submitted no competent medical nexus evidence contrary to the opinion cited above.  Furthermore, the Veteran has been accorded ample opportunity to furnish medical and other evidence in support of his claim; he has not done so.  See 38 U.S.C.A. § 5107 (a) (2015) (noting it is a claimant's responsibility to support a claim for VA benefits).

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the weight of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107 (b) (West 2014).


ORDER

Entitlement to service connection for a right shoulder disorder is denied.




____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


